Citation Nr: 0113584	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.
 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

In a September 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, granted service connection for tinnitus and denied 
a claim for service connection for bilateral hearing loss.  
The veteran was notified of that decision in September 1997, 
but he did not appeal.  Thus, that decision became final.  It 
remains the last final denial of service connection for 
bilateral hearing loss prior to the current decision.

This appeal arises from a July 2000 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.  He submitted a notice of disagreement in July 
2000.  The RO issued a statement of the case and received the 
veteran's substantive appeal in August 2000.


FINDINGS OF FACT

1.  A September 1997 RO rating decision denied service 
connection for bilateral hearing loss.  

2.  Notice of procedural and appellate rights were provided 
in a letter dated in September 1997; however, the veteran did 
not file an appeal.  

3.  Evidence has been submitted since the September 1997 
rating decision that has not previously been considered and 
is so significant that it must be considered to fairly decide 
the merits of the claim for service connection for bilateral 
hearing loss.





CONCLUSIONS OF LAW

1.  The September 1997 RO rating decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(1997).

4.  New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for bilateral hearing loss; the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted in the introduction, the service connection claim 
was the subject of a prior final decision in 1997.  The 
veteran was provided notice of the rating action and of his 
procedural and appellate rights; however he did not appeal.  
Regulations in effect at the time of that decision state that 
when a claim has been disallowed by the RO and not appealed 
within applicable time limits, the decision becomes final.  
38 U.S.C. § 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (1997).  Furthermore, under current regulation, the 
claim may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The relevant evidence of record at the time of the September 
1997 rating decision that denied service connection for 
bilateral hearing loss includes the veteran's service medical 
records (SMRs) and his claim for service connection for 
hearing loss.  He was an aircraft engine mechanic.  His SMRs 
simply note that hearing was normal both on entry and exit.  
His service connection claim reflects that he reported 
exposure to loud noise at Normandy during WW II and that he 
has not previously been seen by any doctor for this 
condition.  The September 1997 RO rating decision informed 
the veteran that his claim was denied because he had not 
presented any audiometric findings of a hearing loss 
disability meeting VA's criteria for service connection.

The Board must next review the evidence submitted since the 
September 1997 rating decision to determine whether any of it 
is new and material evidence, that is, whether it results in 
a more complete record for evaluating the claim for service 
connection for bilateral hearing loss.  

The evidence submitted since the September 1997 decision 
reflects that the veteran underwent a VA audiometry 
evaluation in February 2000.  The results of that evaluation 
reflect that the veteran's hearing met the criteria for a VA 
hearing loss disability.  

Thus, noting that the RO had earlier denied the claim on the 
basis that there was no evidence of hearing loss disability, 
the Board finds that the later submitted evidence results in 
a more complete record for evaluating the claim.  Therefore, 
the Board finds that new and material evidence sufficient to 
reopen the claim of service connection for bilateral hearing 
loss has been submitted.  That claim must therefore be 
reopened.  


ORDER

New and material evidence has been submitted; the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  To this extent only, the appeal is granted.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It appears that VA's duty to assist the veteran includes 
offering him a fresh VA audiometry evaluation to determine 
the current nature and extent of his hearing loss disability 
and to obtain an opinion addressing whether any hearing loss 
disability is related to active service. 

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received for bilateral hearing loss that 
are not currently of record.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
audiometry evaluation.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

3.  The examiner should review the claims 
file, examine the veteran and provide 
findings that take into account the 
veteran's complaint of hearing loss since 
active service.  If a hearing loss 
disability is found, the examiner is 
asked to express an opinion as to whether 
it is at least as likely as not that the 
disability is a result of disease or 
injury, including noise exposure, during 
active service.  All examination findings 
along with the complete rationale for any 
opinions and conclusions should be set 
forth in a legible report.  

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 



